

116 SRES 756 IS: Urging the Government of Tanzania and all parties to respect human, civil, and political rights and ensure free and fair elections in October 2020, and recognizing the importance of multi-party democracy in Tanzania. 
U.S. Senate
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 756IN THE SENATE OF THE UNITED STATESOctober 23 (legislative day, October 19), 2020Mr. Menendez submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONUrging the Government of Tanzania and all parties to respect human, civil, and political rights and ensure free and fair elections in October 2020, and recognizing the importance of multi-party democracy in Tanzania. Whereas the United States has an important interest in supporting democracy in Tanzania and has consistently demonstrated support for the people of Tanzania through efforts to advance good governance, economic growth, and improved access to health and education;Whereas respect for human, civil, and political rights and deepening multi-party democracy are essential to Tanzania’s long-term economic prosperity and continued political stability;Whereas the conduct of elections will have a significant impact on the trajectory of democratic growth in Tanzania, as well as its relationship with the United States;Whereas Tanzania has held successive multi-party elections since 1995, with the elections in 2015 being the most competitive to date, despite substantial state interference in political organizing by the opposition, both during and following the campaign period;Whereas, since President John Magufuli’s election in 2015, the Government of Tanzania has adopted and enforced multiple repressive laws that restrict media freedoms, and freedoms of expression, assembly, and association, such as the Cybercrimes Act of 2015, the Media Services Act of 2016, the Electronic and Postal Communications (Online Content) Regulations Act of 2020, the Written Laws (Miscellaneous Amendments) (No. 3) Act, 2018, and the Written Laws (Miscellaneous Amendments) Act No. 3 of 2020;Whereas the Government of Tanzania has promulgated onerous regulations that actively undermine the independent collection, dissemination, and publication of statistics without government approval, and suspended or halted activities by multiple newspapers and digital and broadcast media outlets in retaliation for publishing content deemed critical of the state or officials;Whereas state actors have threatened, arbitrarily arrested, and attacked journalists with impunity, and some journalists have disappeared;Whereas in mid-2016, the Magufuli Administration placed a ban on political party rallies until the 2020 elections;Whereas political freedoms were further eroded following the amendment of the Political Parties Act in January 2019, which granted Tanzanian authorities sweeping powers to regulate the operations of opposition parties, and private opposition political party meetings have been broken up by police;Whereas freedom of association has been limited through mandatory registration and reporting processes for nongovernmental organizations that are arbitrary in nature;Whereas, in September 2019, the Government of Tanzania amended both the Companies Act and Nongovernmental Organization Act, which has severely restricted the ability of civil society organizations, particularly those focused on democracy and human rights, to receive foreign funds;Whereas opposition leaders have been threatened, intimidated, and physically attacked, and the Magafuli Administration has failed to hold perpetrators accountable;Whereas President Magufuli’s failure to hold Tanzanian government actors accountable for arbitrary arrests, paired with actions to limit democratic space for civil society, opposition parties, and citizens of Tanzania, has undermined the Tanzanian Constitution and the rule of law;Whereas the Government of Tanzania has rapidly escalated its campaign of repression against the opposition in the lead-up to the October 2020 elections, through arbitrary and partisan legal action against opposition candidates and their parties, which undermines democratic principles of fair play and potentially calls into question the credibility of the country’s October polls;Whereas some United States companies operating in Tanzania have reported harassment, corruption, and lack of respect for contracts and business operations, which threatens future United States business investment and trade partnerships; andWhereas the Government of Tanzania’s claim that the Novel Coronavirus (COVID–19) has been eliminated in the country, and its suppression of information related to the pandemic have not only placed citizens’ health at risk, but have also violated citizens’ freedom of speech and right of access to information: Now, therefore, be it That the Senate—(1)urges the Government of Tanzania to ensure that the October 2020 elections are conducted in a free, fair, credible, transparent, and peaceful manner that enables citizens of Tanzania the opportunity to exercise their right to vote;(2)urges the Government of Tanzania to legally guarantee and respect the rights enshrined in its Constitution, particularly the rights to freedom of movement, expression, information, religion, and association, as well as equality, privacy, and personal security;(3)urges the Government of Tanzania to foster a robust, market-led business environment conducive to continued United States trade and investment in Tanzania, including respect for the legal and contractual rights of United States companies operating in Tanzania;(4)calls upon the Government of Tanzania and President Magufuli—(A)to repeal repressive laws that are contrary to the principles of good governance, a healthy democracy, and the rights enumerated in the Tanzanian Constitution;(B)to allow citizens, civil society organizations, and political parties to assemble peacefully and express their views freely;(C)to immediately lift the ban on political activities and allow opposition parties to hold political rallies and demonstrations at any time, both during and outside of election periods;(D)to provide transparent, consistent, and nonintrusive procedures for nongovernmental organizations to register and to enable them to carry out programs and other legal activity absent arbitrary state interference, including with respect to receiving funding or cooperating with foreign organizations;(E)to safeguard press freedom, in accordance with the Tanzanian Constitution and the Universal Declaration of Human Rights; (F)to condemn threats and attacks against Members of Parliament and opposition political parties, and ensure accountability for harassment, intimidation, or physical attacks on members of the opposition;(G)to end the escalating campaign of arbitrary and partisan legal action against opposition candidates and their parties in the lead-up to the October 2020 elections; and(H)to guarantee the ability of domestic and international election observers to monitor the October 2020 polls without hindrance; and(5)calls on the United States Government to continue to speak out against democratic backsliding in Tanzania and hold the Government of Tanzania accountable for respecting the rights of its citizens, in accordance with its international obligations and the Tanzanian Constitution, including by—(A)considering the imposition of targeted sanctions and visa restrictions on actors involved in perpetrating or abetting human rights abuses;(B)leading international partners and institutions, including those in Africa, in developing and implementing strategies and actions to promote and defend human, civil, and political rights and multi-party democracy in Tanzania;(C)immediately conducting a review of United States Government assistance and cooperation with the Government of Tanzania for the purposes of reprioritizing such assistance should neutral observers determine that the October 2020 polls do not meet internationally accepted standards for credible elections; and(D)demanding the Government of Tanzania conduct full and public investigations that ensure judicial accountability for acts of violence perpetrated against political opposition, journalists, and members of civil society. 